DETAILED ACTION
Status of Claims:
Claims 1, 14-16, 19-23, and 33-38 are pending.
Claim 1 is amended.
Claim 13 is canceled.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 14-16, 19-23, and 33-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to require “aging the treated thin stillage from 0.5 hours to 10 hours at a temperature of 135 to 180° F prior to clarifying”. There is no support for this limitation in the original disclosure. Page 9, lines 20-25 states “"Aged" refers to the time that the stillage is left to sit in contact with one or more aids before heat and pressure are applied to this mixture of the stillage and one or more aids. In at least one embodiment, the pressure applied to the aged mixture is relatively low, for example between 135 and 180 degrees F” (emphasis added). The original disclosure provides support for aging for between 0.5 and 10 hours and heating to a temperature between 135 and 180°F after aging, not aging at the claimed temperature. Additionally, there is no support in the originally filed disclosure for clarifying treated thin stillage via flotation after aging. There is only support for applying heat and pressure, resulting in separation, after aging. The remaining claims are rejected as they depend from a claim containing new matter.

Response to Arguments
Applicant's arguments filed 9/14/2021 have been fully considered but they are not persuasive. The applicant argues that Scheimann does not provide support for aging between 0.5 and 10 hours because the teaching of 5 hours is the time for the pilot process, not an aging . 
The applicant argues that Scheimann fails to provide any guidance or teaching as to how the polymers would be modified to promote flotation. This argument is not persuasive because Scheimann teaches that DAF or settling can be used. As both processes are disclosed in Scheimann, Scheimann is enabled for DAF and flotation. Specifics on how the polymer would be modified to promote flotation are not needed, as the same polymers are used for flotation and settling. There are no limitations claimed that distinguish the polymers used in the instant invention from those in Scheimann and there is no teaching in the disclosure of the instant invention or in the prior art that polymers would need to be modified to be suitable for flotation based separation.

  Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 14-15, 19, 20 and 33-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scheimann (US 2006/0006116) in view of Prevost et al (US 2004/0087808) and Cantrell et al (US 2006/0041152).

Regarding Claim 1:
	Scheimann teaches the method of processing thin stillage in an ethanol refining operation comprising treating the thin stillage upstream of a concentration or evaporation step 
	Scheimann does not teach separating the oil from the solids of the float layer and recovering the oil. Scheimann further teaches that solids can be separated and subsequently dried from the whole stillage and that the solids can be used as a nutrient source for animal feed (see para. 0003). It would therefore have been obvious to one skilled in the art to add an additional separation step to the oil and solids stream because it is known that solids can be separated from a liquid stream and because the solids are a useful product stream (see para. 0003). Scheimann further teaches that the retention time (considered to be equivalent to the aging time) is dependent on the characteristics of the thin stillage and the mixing energy available (see para. 0072) 
	Prevost teaches sending the solids separated from the thin stillage to be dried along with the solids separated from the whole stillage or sent to an oil removal step with the wet distillers grain (see para. 0023) and recovering the oil (oil is decanted therefore it is recovered) (see Prevost para. 0023).
	Cantrell teaches heating thin stillage to a temperature between 135 and 180°F (about 180F) (see para. 0010).
	Scheimann, Prevost, and Cantrell are analogous inventions in the art of treating thin stillage. It would have been obvious to one skilled in the art to remove the oil from the float 
inventive to discover the optimum or workable ranges by routine experimentation.” See
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an
optimum value of a known result effective variable, without producing any new or
unexpected results, is within the ambit of a person of ordinary skill in the art. See In re
Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding Claim 14:	
	Scheimann teaches the method of claim 1, wherein the flotation is selected from dissolved air flotation and induced air flotation (see Scheimann para. 0060).


	Scheimann teaches the method of claim 14, wherein the flotation is dissolved air flotation (see Scheimann para. 0060).

Regarding Claim 19:
	Scheimann, as previously modified, teaches the method of claim 17, wherein the separating the oil from the solids of the float layer is performed via heating (drying) and mechanical processing (centrifugation and decanting) (see Prevost para. 0023).

Regarding Claim 20:
	Scheimann, as previously modified teaches the method of claim 19, wherein the mechanical processing is performed via at least one of a decanter (decanting) (see Prevost para. 0023), a tricanter, and a stacked disk centrifuge.

Regarding Claim 33:
	Scheimann teaches the method of claim 1, wherein the anionic flocculant is a copolymer of acrylamide and acrylic acid (see Scheimann para. 0034).

Regarding Claim 34:
	Scheimann teaches the method of claim 33, wherein the copolymer comprises an anionic charge of about 30 to about 70 mole percent (see Scheimann para. 0033).


	Scheimann teaches the method of claim 1, wherein the anionic flocculant is a terpolymer of acrylamide, sodium acrylate, and sodium methacrylate (see Scheimann para. 0037).

Regarding Claim 36:
	Scheimann teaches the method of claim 35, wherein the terpolymer comprises an anionic charge of about 1 to about 50 mole percent (see Scheimann para. 0038).

Regarding Claim 37:
	Scheimann teaches the method of claim 1, wherein the anionic flocculant is a copolymer of acrylamide and 2-acrylamido-2-methyl-1-propanesulfonic acid (see Scheimann para. 0034).

Regarding Claim 38:
	Scheimann teaches the method of claim 1, wherein the anionic flocculant is added to the thin stillage in an amount of about 50 to about 500 ppm (see Scheimann para. 0045).

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scheimann et al (US 2006/0006116), Prevost et al (US 2004/0087808), and Cantrell et al (US 2006/0041152) as applied to claim 14 above, and further in view of Shyadligeri et al (US 2008/0135492).


	Scheimann teaches the method of claim 14.
	Scheimann does not teach induced air flotation.
	Shyadligeri teaches a method for separating coagulated solids comprising induced air flotation and that the induced air flotation is substitutable with dissolved air flotation (see para. 0021).
	Scheimann and Shyadligeri are analogous inventions in the art of separating coagulated particles. It would have been obvious to one skilled in the art at the time of invention to replace the flotation of Scheimann with induced air flotation, as taught by Shyadligeri, because it is the simple substitution of one know flotation separation with another flotation separation obviously resulting in the separation of solids with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.).
	
Claims 21-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scheimann et al (US 2006/0006116) in view of Prevost et al (US 2004/0087808) and Cantrell et al (US 2006/0041152) as applied to claim 19 above, and further in  view of Winsness et al (USPN 7,608,729).

Regarding Claim 21:
	Scheimann, as previously modified teaches the method of claim 19.

	Winsness teaches oil recovery from thin stillage in a stacked disk centrifuge (disk stack centrifuge) (see col. 4 lines 53-56).
	Scheimann, Prevost, and Winsness are analogous inventions in the process of treating thin stillage. It would have been obvious to one skilled in the art to replace the mechanical processing of Scheimann (as modified by Prevost) with the stacked disk centrifuge of Winsness because it allows the oil to be recovered in a useable manner (see Winsness col. 4 lines 53-67) and because it is the simple substitution of one known oil separation device with another known oil separation device, obviously resulting in a separated oil stream with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.).

Regarding Claim 22:
	Scheimann, as previously modified teaches the method of claim 19.
	The combination does not teach that the heating and mechanical processing is performed at a temperature from about 150°F to about 220°F.
	Winsness teaches oil recovery from thin stillage in a stacked disk centrifuge (disk stack centrifuge) performed at a temperature between about 150 and 212°F (see col. 4 lines 53-56).
	Scheimann, Prevost, and Winsness are analogous inventions in the process of treating thin stillage. It would have been obvious to one skilled in the art to replace the mechanical 

Regarding Claim 23:
	Scheimann, as previously modified teaches the method of claim 19.
	The combination does not teach that the heating and mechanical processing is performed at a temperature from about 150°F to about 212°F.
	Winsness teaches oil recovery from thin stillage in a stacked disk centrifuge (disk stack centrifuge) performed at a temperature between about 150 and 212°F (see col. 4 lines 53-56).
	Scheimann, Prevost, and Winsness are analogous inventions in the process of treating thin stillage. It would have been obvious to one skilled in the art to replace the mechanical processing of Scheimann (as modified by Prevost) with the stacked disk centrifuge at a temperature between about 150 and 212°F of Winsness because it allows the oil to be recovered in a useable manner (see Winsness col. 4 lines 53-67) and because it is the simple substitution of one known oil separation device with another known oil separation device, obviously resulting in a separated oil stream with an expectation of success. The simple 

  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133.  The examiner can normally be reached on M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        9/28/2021